*612MEMORANDUM***
Jaime Gonzalez-Flores, the lead petitioner, and his wife Maria del Carmen Terrazas de Gonzalez and child Luis Alberto Gonzalez (collectively, the “Gonza-lezes”), all natives and citizens of Mexico, petition pro se for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing their appeal from an immigration judge’s (“IJ”) order denying their motion to reopen their removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252(b), see Castro-Espinosa v. Ashcroft, 257 F.3d 1130, 1131 n. 1 (9th Cir. 2001) (order), and we deny the petition.
After they failed to appear at their removal hearing, the IJ ordered the Gonzalezes removed in absentia. The Gonzalezes received constitutionally sufficient oral and written notice of the date of the removal hearing and the consequences of failing to appear, see Farhoud v. INS, 122 F.3d 794, 796 (9th Cir.1997), and they failed to demonstrate the requisite “exceptional circumstances” for failing to appear at the removal hearing, see 8 U.S.C. § 1229a(b)(5)(C)(i); id. § 1229a(e)(1) (in absentia order may be reopened for “exceptional circumstances” including the “serious illness of the alien or serious illness or death of the spouse, child, or parent of the alien, but not including less compelling circumstances”). Thus, the BIA did not abuse its discretion in denying the Gonzalezes’ motion to reopen. See Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.